United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-1658
                                    ___________

Anthony R. Elwood,                         *
                                           *
             Plaintiff-Appellant,          *
                                           *
      v.                                   *     Appeal from the United States
                                           *     District Court for the Eastern
Racheal R. Elwood,                         *     District of Arkansas.
                                           *
             Defendant-Appellee.           *        [UNPUBLISHED]

                                    ___________

                              Submitted: July 22, 2004
                                 Filed: August 10, 2004
                                  ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________
PER CURIAM.

      Plaintiff has filed an appeal from the dismissal of his claim against his wife (or
former wife). The district court found it had no jurisdiction to entertain such a claim
and dismissed the case with prejudice.

      After carefully reviewing the record, we affirm the district court’s ruling and
dismiss the appeal on the grounds stated in the district court’s order dated February 2,
2004. See 8th. Cir. R. 47B.
                        ______________________________